       Case 3:20-cv-00252-JPW Document 19 Filed 06/29/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ARTURO JONAS JOAQUIN                :
MARTE,                              :
                                    :
             Plaintiff,             :
                                    :        Case No.: 3:20-cv-00252
             v.                     :
                                    :        Judge Jennifer P. Wilson
OFFICER KYLE OLIVER,                :
DETECTIVE LEE MARZEN,               :
and THE BOROUGH OF JIM              :
THORPE,                             :
                                    :
             Defendants.            :
                                    :

                                 ORDER

      Having read and considered Plaintiff’s unopposed motion for a three-week
extension of time to respond to Defendants’ Motion to Dismiss, and for good
cause shown, it is on this 29th day of June, 2020, ORDERED that Plaintiff’s
motion be, and hereby is, GRANTED. Plaintiff shall respond to Defendants’
Motion to Dismiss on or before July 21, 2020.



                                            s/ Jennifer P. Wilson
                                           __________________________
                                           Hon. Jennifer P. Wilson, U.S.D.J.
